Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined. The double patenting rejection is WITHDRAWN.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental processes” without significantly more.
	The claims recite:
		mind map
		information items
		local content pool
		strength value
		recalculation of a new strength value
		each of the connections connecting a pair of the objects

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A computer-implemented method for enhancing a mind map to organize and visually outline information, the method comprising:…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

a user interface of a computer system receiving from a user a first mind map for visual display via said user interface, said first mind map comprising objects and connections between the objects, each of the connections connecting a pair of the objects, said first mind map comprising an initial expression defining a first object of the objects semantically linked by one of the connections to another of the objects;

providing a data storage comprising a local content pool comprising information items;

performing a first semantic scan, by a semantic unit of the computer processor system, based on a selected one of the objects of the first mind map and using the information items of the local content pool as input for the first semantic scan;

generating, by the semantic unit of the computer processor system, an output comprising a new object for the first mind map from the local content pool to add an information item to the first mind map related to the selected object, wherein the first semantic scan provides as output a semantic link between the selected object and the new object;

generating, by the semantic unit of the computer processor system, a new connection between the selected object and the new object;

determining, by the semantic unit of the computer processor system, a strength value for each of the connections of the first mind map based on a number of semantic links determined between each pair of connected objects of the first mind map by performing a second semantic scan against each information item of the local content pool using each pair of connected objects as input for the second semantic scan, wherein the strength value for each connection increases with an increasing number of semantic links determined between the pair of objects connected by said each connection;

determining, by a determination unit of the computer processor system, the one of the connections with the lowest strength value in the first mind map;

performing a third semantic scan, by the semantic unit of the computer processor system for a recalculation of a new strength value for the one pair of objects;

determining, by the determination unit of the computer processor system, whether the connection with the lowest strength value within the first mind map is obsolete by comparing the recalculated new strength value with a baseline strength value; and

enhancing, by a map enhancement system of the computer processor system, the visual display of the first mind map by building a second mind map comprising only the connections of the first mind map which are not obsolete and the objects of the first mind map connected by the not obsolete connections to suppress obsolete connections from the second mind map, said visually enhancing the first mind map further comprising:

triggering generation of a strength signal based on the determined strength value of a respective connection for receipt at the map enhancement system, said map enhancement system responding to said strength signal to render the connections according to the strength value so as to make strength values between different objects visually recognizable.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computer system
	(2) A user interface
	(3) A receiving
	(4) A mind map
	(5) A connection
	(6) An object
	(7) A data storage
	(8) A semantic link
	(9) A semantic unit
	(10) A semantic scan
	(11) A determination unit
	(12) A map enhancement system of the computer processor system

	A “computer system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “computer system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “user interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] Known are also methods for electronically augmenting mind map of a plurality of objects based on at least one data feed as disclosed by US 8,380,716 B2. The method comprises providing an interface which contains visual representations of objects and associates semantic data with these objects. The interface allows for a user to access data from a data feed, and it analyzes these data in order to identify additional objects which may be semantically related to the object.

[0060] Fig. 2 shows a block diagram 200 of the way and the use of information sources to enhance a mind map. The method 100 may start with mind map 0, 202. This may be handcrafted by a user using the user interface of a computer 500. The initial data structure for the initial or first mind map 202 may comprise a single expression as the initial object or two objects with a defined connection in-between. In a first step using the semantic unit 204, the first mind map 202 may be extended by another object and a related connection to an already existing object. As input, the semantic unit 204 may use locally available information items 206 of a user. The different kind of locally available information items 206 have already been discussed above. This way, a mind map 1, 208 may be generated. Using a user interface 210, a user may adjust individual settings of the mind map 202 in respect to every object and every connection of the first mind map. Also new objects and new connections may be definable. Thus, a user may influence the process of extending the original mind map 202 in every way. However, there is no need for influencing the redefinition of the mind map. The process may run completely automatically.

This “user interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception. This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “mind map” is a broad term which is described at a high level. Applicant’s Specification recites:

[0004] On the other side, mind maps have proven to be a good tool to organize and visually outline information. A mind map is often created around a single word or text, placed in the center, to which associated ideas, words and concepts are added. Major categories radiate from a central node, and lesser categories are sub-branches of larger branches. Categories can represent words, ideas, tasks, or other items related to a central key word or idea. Mind maps may be drawn by hand, either as "rough notes" during a lecture or meeting, for example, or as higher quality pictures when more time is available. An example of a simple mind map is illustrated in Fig. 3. Mind maps are considered to be a type of spider diagram.

This “mind map” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “connection” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Mind maps may also be organized using computer assistance for visualizing and editing mind maps. Basically, an electronic form may work the same way as on paper. However, the objects being the nodes of the mind map as well as the connections between the different objects may be used to build a basis for a data structure of all elements of a computer-based mind map system which may be stored and re-edited at a later point in time or shared with among users.

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

This “connection” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “object” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

This “object” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “data storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

This “data storage” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “semantic link” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

This “semantic link” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “semantic unit” is a broad term which is described at a high level. Applicant’s Specification recites:

[0061] The semantic unit 204 may also calculate or determine - on a second mode of operation - a value strength of all connections between connected objects of the mind map. As discussed above, this process may result in baseline strength values for the connections. Until here, the whole process may be based on locally available information in the sense of the above-defined locality.

This “semantic unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “semantic scan” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

	Further, it recites:

[0027] The term "semantic scan" may denote a process of searching for a semantic link between input expressions for the scan. An outcome of such a semantic scan may be "true" or "false" meaning "yes, there is a semantic link between the input expressions" or "no, there is no semantically link detectable between the input expressions". Such a semantic scan maybe performed for one information item of a group of information items using two or more objects as input values. This may be a first mode of operation for a semantic engine. In an alternative mode, a semantic scan may be performed to find related expressions to a given object. In this case, only one expression or object in particular, a selected object may be input to the semantic scan process resulting in another "related expression" corresponding to a semantic link to one object being related to the selected object. The "Most related" objects may denote the connections having the highest number of semantic links within a given content pool.

This “semantic scan” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “determination unit” is a broad term which is described at a high level. There is no definition in Specification. Therefore, a general purpose computer reads on BRI. However, Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “determination unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “map enhancement system of the computer processor system” is a broad term which is described at a high level that implies that it is part of the already claimed general purpose computer system. Regarding such a computer system, Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “map enhancement system of the computer processor system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A computer system
	(2) A user interface
	(3) A receiving
	(4) A mind map
	(5) A connection
	(6) An object
	(7) A data storage
	(8) A semantic link
	(9) A semantic unit
	(10) A semantic scan
	(11) A determination unit
	(12) A map enhancement system of the computer processor system

	A “computer system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “user interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] Known are also methods for electronically augmenting mind map of a plurality of objects based on at least one data feed as disclosed by US 8,380,716 B2. The method comprises providing an interface which contains visual representations of objects and associates semantic data with these objects. The interface allows for a user to access data from a data feed, and it analyzes these data in order to identify additional objects which may be semantically related to the object.

[0060] Fig. 2 shows a block diagram 200 of the way and the use of information sources to enhance a mind map. The method 100 may start with mind map 0, 202. This may be handcrafted by a user using the user interface of a computer 500. The initial data structure for the initial or first mind map 202 may comprise a single expression as the initial object or two objects with a defined connection in-between. In a first step using the semantic unit 204, the first mind map 202 may be extended by another object and a related connection to an already existing object. As input, the semantic unit 204 may use locally available information items 206 of a user. The different kind of locally available information items 206 have already been discussed above. This way, a mind map 1, 208 may be generated. Using a user interface 210, a user may adjust individual settings of the mind map 202 in respect to every object and every connection of the first mind map. Also new objects and new connections may be definable. Thus, a user may influence the process of extending the original mind map 202 in every way. However, there is no need for influencing the redefinition of the mind map. The process may run completely automatically.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “mind map” is a broad term which is described at a high level. Applicant’s Specification recites:

[0004] On the other side, mind maps have proven to be a good tool to organize and visually outline information. A mind map is often created around a single word or text, placed in the center, to which associated ideas, words and concepts are added. Major categories radiate from a central node, and lesser categories are sub-branches of larger branches. Categories can represent words, ideas, tasks, or other items related to a central key word or idea. Mind maps may be drawn by hand, either as "rough notes" during a lecture or meeting, for example, or as higher quality pictures when more time is available. An example of a simple mind map is illustrated in Fig. 3. Mind maps are considered to be a type of spider diagram.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “connection” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Mind maps may also be organized using computer assistance for visualizing and editing mind maps. Basically, an electronic form may work the same way as on paper. However, the objects being the nodes of the mind map as well as the connections between the different objects may be used to build a basis for a data structure of all elements of a computer-based mind map system which may be stored and re-edited at a later point in time or shared with among users.

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “object” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “data storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “semantic link” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “semantic unit” is a broad term which is described at a high level. Applicant’s Specification recites:

[0061] The semantic unit 204 may also calculate or determine - on a second mode of operation - a value strength of all connections between connected objects of the mind map. As discussed above, this process may result in baseline strength values for the connections. Until here, the whole process may be based on locally available information in the sense of the above-defined locality.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “semantic scan” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “determination unit” is a broad term which is described at a high level. There is no definition in Specification. Therefore, a general purpose computer reads on BRI. However, Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “map enhancement system of the computer processor system” is a broad term which is described at a high level. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

wherein the determining a strength value for each of the connections of the first mind map includes the user interface receiving input from the user redefining said strength values.

	Applicant’s Claim 2 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

further comprising the user interface receiving input from the user to make connections after the building the second mind map.

	Applicant’s Claim 3 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

further comprising the user interface receiving input from the user to adjust settings of the first mind map.

	Applicant’s Claim 4 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

wherein the user interface receiving input from the user to adjust settings of the first mind map includes the user interface receiving input from the user to adjust settings of the objects of the first mind map

	Applicant’s Claim 5 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

wherein the user interface receiving input from the user to adjust settings of the first mind map includes the user interface receiving input from the user to adjust settings of the connections of the first mind map

	Applicant’s Claim 6 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

wherein the user interface receiving input from the user to adjust settings of the connections of the first mind map includes the user interface receiving input from the user to delete the new connection of the first mind map

	Applicant’s Claim 7 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

wherein the strength value is determined by: strength value = (OKRef - KO_Ref) I Ref, wherein OKRef = number of positive semantic links, KORef = number of negative semantic links, Ref = total number information items used during the second semantic scan.

	Applicant’s Claim 8 merely teaches pure mathematics. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

wherein the second mind map replaces the first mind map, and the method is repeated in a next cycle thereby enhancing the mind map again.

	Applicant’s Claim 9 merely teaches calculations of “mind maps”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

wherein the content is based on one out of a group comprising one or more of the following: a browser history; documents in a document folder; documents in a cloud repository; an e-mail database; a chat history; and a content management system.

	Applicant’s Claim 10 merely teaches pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A computer system for enhancing a mind map to organize and visually outline information, the computer system comprising:…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 11 that recite abstract ideas?

	YES. The following limitations in Claim 11 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receive, at a user interface of the computer system, from a user a first mind map for visual display via said user interface, said first mind map comprising objects and connections between the objects, each of the connections connecting a pair of the objects, said first mind map comprising an initial expression defining a first object of the objects semantically linked by one of the connections to another of the objects;

access a data storage comprising a local content pool comprising information items;

perform a first semantic scan, by a semantic unit of the computer system, based on a selected one of the objects of the first mind map and using the information items of the local content pool as input for the first semantic scan;

generate, by the semantic unit of the computer system, an output comprising a new object for the first mind map from the local content pool to add an information item to the first mind map related to the selected object, wherein the first semantic scan provides as output a semantic link between the selected object and the new object;

generate, by the semantic unit of the computer system, a new connection between the selected object and the new object;

determine, by the semantic unit of the computer system, a strength value for each of the connections of the first mind map based on a number of semantic links determined between each pair of connected objects of the first mind map by performing a second semantic scan against each information item of the local content pool using each pair of connected objects as input for the second semantic scan, wherein the strength value for each connection increases with an increasing number of semantic links determined between the pair of objects connected by said each connection;

determine, by a determination unit of the computer system, the one of the connections with the lowest strength value in the first mind map;

perform a third semantic scan, by the semantic unit of the computer system for a recalculation of a new strength value for the one pair of objects;

determine, by the determination unit of the computer system, whether the connection with the lowest strength value within the first mind map is obsolete by comparing the recalculated new strength value with a baseline strength value; and

enhance, by a map enhancement system of the computer system, the visual display of the first mind map by building a second mind map comprising only the connections of the first mind map which are not obsolete and the objects of the first mind map connected by the not obsolete connections to suppress obsolete connections from the second mind map, wherein to enhance the first mind map, the program instructions when executed by the processor further cause the processor to: trigger generation of a strength signal based on the determined strength value of a respective connection for receipt at the map enhancement system, said map enhancement system responding to said strength signal to render the displayed connections according to the strength value so as to make strength values between different objects visually recognizable.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A computer readable storage medium
	(3) A receiving
	(4) user interface
	(5) A mind map
	(6) A connection
	(7) An object
	(8) A data storage
	(9) A semantic link
	(10) A semantic unit
	(11) A semantic scan
	(12) A determination unit
	(13) A map enhancement system of the computer processor system

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer readable storage medium” is a broad term which is described at a high level. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

This “computer readable storage medium” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception. This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “user interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] Known are also methods for electronically augmenting mind map of a plurality of objects based on at least one data feed as disclosed by US 8,380,716 B2. The method comprises providing an interface which contains visual representations of objects and associates semantic data with these objects. The interface allows for a user to access data from a data feed, and it analyzes these data in order to identify additional objects which may be semantically related to the object.

[0060] Fig. 2 shows a block diagram 200 of the way and the use of information sources to enhance a mind map. The method 100 may start with mind map 0, 202. This may be handcrafted by a user using the user interface of a computer 500. The initial data structure for the initial or first mind map 202 may comprise a single expression as the initial object or two objects with a defined connection in-between. In a first step using the semantic unit 204, the first mind map 202 may be extended by another object and a related connection to an already existing object. As input, the semantic unit 204 may use locally available information items 206 of a user. The different kind of locally available information items 206 have already been discussed above. This way, a mind map 1, 208 may be generated. Using a user interface 210, a user may adjust individual settings of the mind map 202 in respect to every object and every connection of the first mind map. Also new objects and new connections may be definable. Thus, a user may influence the process of extending the original mind map 202 in every way. However, there is no need for influencing the redefinition of the mind map. The process may run completely automatically.

This “user interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “mind map” is a broad term which is described at a high level. Applicant’s Specification recites:

[0004] On the other side, mind maps have proven to be a good tool to organize and visually outline information. A mind map is often created around a single word or text, placed in the center, to which associated ideas, words and concepts are added. Major categories radiate from a central node, and lesser categories are sub-branches of larger branches. Categories can represent words, ideas, tasks, or other items related to a central key word or idea. Mind maps may be drawn by hand, either as "rough notes" during a lecture or meeting, for example, or as higher quality pictures when more time is available. An example of a simple mind map is illustrated in Fig. 3. Mind maps are considered to be a type of spider diagram.

This “mind map” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “connection” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Mind maps may also be organized using computer assistance for visualizing and editing mind maps. Basically, an electronic form may work the same way as on paper. However, the objects being the nodes of the mind map as well as the connections between the different objects may be used to build a basis for a data structure of all elements of a computer-based mind map system which may be stored and re-edited at a later point in time or shared with among users.

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

This “connection” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “object” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

This “object” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “data storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

This “data storage” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “semantic link” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

This “semantic link” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “semantic unit” is a broad term which is described at a high level. Applicant’s Specification recites:

[0061] The semantic unit 204 may also calculate or determine - on a second mode of operation - a value strength of all connections between connected objects of the mind map. As discussed above, this process may result in baseline strength values for the connections. Until here, the whole process may be based on locally available information in the sense of the above-defined locality.

This “semantic unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “semantic scan” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

	Further, it recites:

[0027] The term "semantic scan" may denote a process of searching for a semantic link between input expressions for the scan. An outcome of such a semantic scan may be "true" or "false" meaning "yes, there is a semantic link between the input expressions" or "no, there is no semantically link detectable between the input expressions". Such a semantic scan maybe performed for one information item of a group of information items using two or more objects as input values. This may be a first mode of operation for a semantic engine. In an alternative mode, a semantic scan may be performed to find related expressions to a given object. In this case, only one expression or object in particular, a selected object may be input to the semantic scan process resulting in another "related expression" corresponding to a semantic link to one object being related to the selected object. The "Most related" objects may denote the connections having the highest number of semantic links within a given content pool.

This “semantic scan” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “determination unit” is a broad term which is described at a high level. There is no definition in Specification. Therefore, a general purpose computer reads on BRI. However, Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “determination unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “map enhancement system of the computer processor system” is a broad term which is described at a high level that implies that it is part of the already claimed general purpose computer system. Regarding such a computer system, Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “map enhancement system of the computer processor system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A computer readable storage medium
	(3) A receiving
	(4) user interface
	(5) A mind map
	(6) A connection
	(7) An object
	(8) A data storage
	(9) A semantic link
	(10) A semantic unit
	(11) A semantic scan
	(12) A determination unit
	(13) A map enhancement system of the computer processor system

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer readable storage medium” is a broad term which is described at a high level. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “user interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] Known are also methods for electronically augmenting mind map of a plurality of objects based on at least one data feed as disclosed by US 8,380,716 B2. The method comprises providing an interface which contains visual representations of objects and associates semantic data with these objects. The interface allows for a user to access data from a data feed, and it analyzes these data in order to identify additional objects which may be semantically related to the object.

[0060] Fig. 2 shows a block diagram 200 of the way and the use of information sources to enhance a mind map. The method 100 may start with mind map 0, 202. This may be handcrafted by a user using the user interface of a computer 500. The initial data structure for the initial or first mind map 202 may comprise a single expression as the initial object or two objects with a defined connection in-between. In a first step using the semantic unit 204, the first mind map 202 may be extended by another object and a related connection to an already existing object. As input, the semantic unit 204 may use locally available information items 206 of a user. The different kind of locally available information items 206 have already been discussed above. This way, a mind map 1, 208 may be generated. Using a user interface 210, a user may adjust individual settings of the mind map 202 in respect to every object and every connection of the first mind map. Also new objects and new connections may be definable. Thus, a user may influence the process of extending the original mind map 202 in every way. However, there is no need for influencing the redefinition of the mind map. The process may run completely automatically.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “mind map” is a broad term which is described at a high level. Applicant’s Specification recites:

[0004] On the other side, mind maps have proven to be a good tool to organize and visually outline information. A mind map is often created around a single word or text, placed in the center, to which associated ideas, words and concepts are added. Major categories radiate from a central node, and lesser categories are sub-branches of larger branches. Categories can represent words, ideas, tasks, or other items related to a central key word or idea. Mind maps may be drawn by hand, either as "rough notes" during a lecture or meeting, for example, or as higher quality pictures when more time is available. An example of a simple mind map is illustrated in Fig. 3. Mind maps are considered to be a type of spider diagram.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “connection” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Mind maps may also be organized using computer assistance for visualizing and editing mind maps. Basically, an electronic form may work the same way as on paper. However, the objects being the nodes of the mind map as well as the connections between the different objects may be used to build a basis for a data structure of all elements of a computer-based mind map system which may be stored and re-edited at a later point in time or shared with among users.

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “object” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “data storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “semantic link” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “semantic unit” is a broad term which is described at a high level. Applicant’s Specification recites:

[0061] The semantic unit 204 may also calculate or determine - on a second mode of operation - a value strength of all connections between connected objects of the mind map. As discussed above, this process may result in baseline strength values for the connections. Until here, the whole process may be based on locally available information in the sense of the above-defined locality.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “semantic scan” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “determination unit” is a broad term which is described at a high level. There is no definition in Specification. Therefore, a general purpose computer reads on BRI. However, Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “map enhancement system of the computer processor system” is a broad term which is described at a high level. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

wherein determining a strength value for each of the connections of the first mind map includes the user interface receiving input from the user redefining said strength values.

	Applicant’s Claim 12 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

wherein the processor is further caused to receive, at the user interface, input from the user to make connections after the building the second mind map.

	Applicant’s Claim 13 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.
 
Claim 14
	Claim 14 recites:

wherein the processor is further caused to receive, at the user interface, input from the user to adjust settings of the first mind map.

	Applicant’s Claim 14 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. 

Claim 15
	Claim 15 recites:

wherein the user interface receiving input from the user to adjust settings of the first mind map includes the user interface receiving input from the user to adjust settings of the objects of the first mind map.

	Applicant’s Claim 15 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A computer program product for enhancing a mind map to organize and visually outline information, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to:…” Therefore, it is a “computer readable storage medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 16 that recite abstract ideas?

	YES. The following limitations in Claim 16 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receive, at a user interface of the computer system, from a user a first mind map for visual display via said user interface, said first mind map comprising objects and connections between the objects, each of the connections connecting a pair of the objects, said first mind map comprising an initial expression defining a first object of the objects semantically linked by one of the connections to another of the objects;

access a data storage comprising a local content pool comprising information items;

perform a first semantic scan, by a semantic unit of the computer system, based on a selected one of the objects of the first mind map and using the information items of the local content pool as input for the first semantic scan;

generate, by the semantic unit of the computer system, an output comprising a new object for the first mind map from the local content pool to add an information item to the first mind map related to the selected object, wherein the first semantic scan provides as output a semantic link between the selected object and the new object;

generate, by the semantic unit of the computer system, a new connection between the selected object and the new object;

determine, by the semantic unit of the computer system, a strength value for each of the connections of the first mind map based on a number of semantic links determined between each pair of connected objects of the first mind map by performing a second semantic scan against each information item of the local content pool using each pair of connected objects as input for the second semantic scan, wherein the strength value for each connection increases with an increasing number of semantic links determined between the pair of objects connected by said each connection;

perform a third semantic scan, by the semantic unit of the computer system for a recalculation of a new strength value for the one pair of objects;

determine, by a determination unit of the computer system, the one of the connections with the lowest strength value in the first mind map;

determine, by the determination unit of the computer system, whether the connection with the lowest strength value within the first mind map is obsolete by comparing the recalculated new strength value with a baseline strength value; and

enhance, by a map enhancement system of the computer system, the visual display of the first mind map by building a second mind map comprising only the connections of the first mind map which are not obsolete and the objects of the first mind map connected by the not obsolete connections to suppress obsolete connections from the second mind map, wherein to enhance the first mind map, the program instructions when executed by the processor further cause the processor to: trigger generation of a strength signal based on the determined strength value of a respective connection for receipt at the map enhancement system, said map enhancement system responding to said strength signal to render the displayed connections according to the strength value so as to make strength values between different objects visually recognizable.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computer system
	(2) A user interface
	(3) A receiving
	(4) A mind map
	(5) A connection
	(6) An object
	(7) A data storage
	(8) A semantic link
	(9) A semantic unit
	(10) A semantic scan
	(11) A determination unit
	(12) A map enhancement system of the computer processor system

	A “computer system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “computer system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “user interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] Known are also methods for electronically augmenting mind map of a plurality of objects based on at least one data feed as disclosed by US 8,380,716 B2. The method comprises providing an interface which contains visual representations of objects and associates semantic data with these objects. The interface allows for a user to access data from a data feed, and it analyzes these data in order to identify additional objects which may be semantically related to the object.

[0060] Fig. 2 shows a block diagram 200 of the way and the use of information sources to enhance a mind map. The method 100 may start with mind map 0, 202. This may be handcrafted by a user using the user interface of a computer 500. The initial data structure for the initial or first mind map 202 may comprise a single expression as the initial object or two objects with a defined connection in-between. In a first step using the semantic unit 204, the first mind map 202 may be extended by another object and a related connection to an already existing object. As input, the semantic unit 204 may use locally available information items 206 of a user. The different kind of locally available information items 206 have already been discussed above. This way, a mind map 1, 208 may be generated. Using a user interface 210, a user may adjust individual settings of the mind map 202 in respect to every object and every connection of the first mind map. Also new objects and new connections may be definable. Thus, a user may influence the process of extending the original mind map 202 in every way. However, there is no need for influencing the redefinition of the mind map. The process may run completely automatically.

This “user interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception. This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “mind map” is a broad term which is described at a high level. Applicant’s Specification recites:

[0004] On the other side, mind maps have proven to be a good tool to organize and visually outline information. A mind map is often created around a single word or text, placed in the center, to which associated ideas, words and concepts are added. Major categories radiate from a central node, and lesser categories are sub-branches of larger branches. Categories can represent words, ideas, tasks, or other items related to a central key word or idea. Mind maps may be drawn by hand, either as "rough notes" during a lecture or meeting, for example, or as higher quality pictures when more time is available. An example of a simple mind map is illustrated in Fig. 3. Mind maps are considered to be a type of spider diagram.

This “mind map” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “connection” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Mind maps may also be organized using computer assistance for visualizing and editing mind maps. Basically, an electronic form may work the same way as on paper. However, the objects being the nodes of the mind map as well as the connections between the different objects may be used to build a basis for a data structure of all elements of a computer-based mind map system which may be stored and re-edited at a later point in time or shared with among users.

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

This “connection” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “object” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

This “object” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “data storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

This “data storage” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “semantic link” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

This “semantic link” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “semantic unit” is a broad term which is described at a high level. Applicant’s Specification recites:

[0061] The semantic unit 204 may also calculate or determine - on a second mode of operation - a value strength of all connections between connected objects of the mind map. As discussed above, this process may result in baseline strength values for the connections. Until here, the whole process may be based on locally available information in the sense of the above-defined locality.

This “semantic unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “semantic scan” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

	Further, it recites:

[0027] The term "semantic scan" may denote a process of searching for a semantic link between input expressions for the scan. An outcome of such a semantic scan may be "true" or "false" meaning "yes, there is a semantic link between the input expressions" or "no, there is no semantically link detectable between the input expressions". Such a semantic scan maybe performed for one information item of a group of information items using two or more objects as input values. This may be a first mode of operation for a semantic engine. In an alternative mode, a semantic scan may be performed to find related expressions to a given object. In this case, only one expression or object in particular, a selected object may be input to the semantic scan process resulting in another "related expression" corresponding to a semantic link to one object being related to the selected object. The "Most related" objects may denote the connections having the highest number of semantic links within a given content pool.

This “semantic scan” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “determination unit” is a broad term which is described at a high level. There is no definition in Specification. Therefore, a general purpose computer reads on BRI. However, Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “determination unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “map enhancement system of the computer processor system” is a broad term which is described at a high level that implies that it is part of the already claimed general purpose computer system. Regarding such a computer system, Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “map enhancement system of the computer processor system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A computer system
	(2) A user interface
	(3) A receiving
	(4) A mind map
	(5) A connection
	(6) An object
	(7) A data storage
	(8) A semantic link
	(9) A semantic unit
	(10) A semantic scan
	(11) A determination unit
	(12) A map enhancement system of the computer processor system

	A “computer system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “user interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] Known are also methods for electronically augmenting mind map of a plurality of objects based on at least one data feed as disclosed by US 8,380,716 B2. The method comprises providing an interface which contains visual representations of objects and associates semantic data with these objects. The interface allows for a user to access data from a data feed, and it analyzes these data in order to identify additional objects which may be semantically related to the object.

[0060] Fig. 2 shows a block diagram 200 of the way and the use of information sources to enhance a mind map. The method 100 may start with mind map 0, 202. This may be handcrafted by a user using the user interface of a computer 500. The initial data structure for the initial or first mind map 202 may comprise a single expression as the initial object or two objects with a defined connection in-between. In a first step using the semantic unit 204, the first mind map 202 may be extended by another object and a related connection to an already existing object. As input, the semantic unit 204 may use locally available information items 206 of a user. The different kind of locally available information items 206 have already been discussed above. This way, a mind map 1, 208 may be generated. Using a user interface 210, a user may adjust individual settings of the mind map 202 in respect to every object and every connection of the first mind map. Also new objects and new connections may be definable. Thus, a user may influence the process of extending the original mind map 202 in every way. However, there is no need for influencing the redefinition of the mind map. The process may run completely automatically.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “mind map” is a broad term which is described at a high level. Applicant’s Specification recites:

[0004] On the other side, mind maps have proven to be a good tool to organize and visually outline information. A mind map is often created around a single word or text, placed in the center, to which associated ideas, words and concepts are added. Major categories radiate from a central node, and lesser categories are sub-branches of larger branches. Categories can represent words, ideas, tasks, or other items related to a central key word or idea. Mind maps may be drawn by hand, either as "rough notes" during a lecture or meeting, for example, or as higher quality pictures when more time is available. An example of a simple mind map is illustrated in Fig. 3. Mind maps are considered to be a type of spider diagram.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “connection” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Mind maps may also be organized using computer assistance for visualizing and editing mind maps. Basically, an electronic form may work the same way as on paper. However, the objects being the nodes of the mind map as well as the connections between the different objects may be used to build a basis for a data structure of all elements of a computer-based mind map system which may be stored and re-edited at a later point in time or shared with among users.

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “object” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “data storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “semantic link” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] In order to further evaluate and enhance the mind map, the semantic unit 204 may act again as an assessment instrument. For this purpose, the object pair of the mind map having the connection with the lowest strength value may be taken as input and may be tested against an external knowledge base 212. The sources of the external knowledge base 212 have already been discussed above. If, e.g., a central object of an initial mind map 202, 300 may be "new car" 302 and one of the connected objects may be "hybrid engine" 322, all individual information items of the external knowledge base 212 may be queried for a semantic connection, link or relationship between the just mentioned expressions of the objects - compare Fig. 3.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “semantic unit” is a broad term which is described at a high level. Applicant’s Specification recites:

[0061] The semantic unit 204 may also calculate or determine - on a second mode of operation - a value strength of all connections between connected objects of the mind map. As discussed above, this process may result in baseline strength values for the connections. Until here, the whole process may be based on locally available information in the sense of the above-defined locality.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “semantic scan” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025] The term "connection" may denote a relationship between each two objects of a mind map. A connection is made of at least one semantic link between two objects. Semantic links between a pair of objects of a connection can be counted using a software semantic scanner. Typically, connections may be represented graphically as a line between objects. Objects may optionally be encircled.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “determination unit” is a broad term which is described at a high level. There is no definition in Specification. Therefore, a general purpose computer reads on BRI. However, Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “map enhancement system of the computer processor system” is a broad term which is described at a high level. Applicant’s Specification recites:

[0071] Embodiments of the invention may be implemented together with virtually any type of computer, regardless of the platform being suitable for storing and/or executing program code. For example, as shown in Fig. 5, a computing system 500 may include one or more processor(s) 502 with one or more cores per processor, associated memory elements 504, an internal storage device 506 (e.g., a hard disk, an optical drive, such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, a solid-state disk, etc.), and numerous other elements and functionalities, typical of today's computers (not shown). The memory elements 504 may include a main memory, e.g., a random access memory (RAM), employed during actual execution of the program code, and a cache memory, which may provide temporary storage of at least some program code and/or data in order to reduce the number of times, code and/or data must be retrieved from a long-term storage medium or external bulk storage 516 for an execution. Elements inside the computer XXX may be linked together by means of a bus system 518 with corresponding adapters. Additionally, the mind map enhancement system was a corresponding mind map unit may also be attached to the bus system 518. It may also be noted that the computer system 500 and the mind map enhancement system 400 may share the same storage - compare, e.g., reference numerals 402 and 506.

[0080] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

wherein determining a strength value for each of the connections of the first mind map includes the user interface receiving input from the user redefining said strength values.

	Applicant’s Claim 17 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

wherein the processor is further caused to receive, at the user interface, input from the user to make connections after the building the second mind map.

	Applicant’s Claim 18 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. 

Claim 19
	Claim 19 recites:

wherein the processor is further caused to receive, at the user interface, input from the user to adjust settings of the first mind map.

	Applicant’s Claim 19 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

wherein the user interface receiving input from the user to adjust settings of the first mind map includes the user interface receiving input from the user to adjust settings of the objects of the first mind map.

	Applicant’s Claim 20 merely teaches receiving input from the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.




Response to Arguments
	Applicant's arguments filed 03 MAY 2022 have been fully considered but they are not persuasive.

Argument 1
In the rejection of the claims, the Examiner argued that the claims are directed to a judicial exception in 35 U.S.C. 101. Specifically, the Examiner argued that the claimed invention was directed to “mental processes”. As indicated on pages 3-5 of the office action in connection with the Step 2A (Prong One) inquiry of the 2019 PSEG, the Examiner has made a blanket assertion that the claim elements are directed to “mental processes” with no clear articulation as to why the Examiner comes to that conclusion.

	Examples of claimed matter that Examiner highlighted as capable of being performed in the mind are:
mind map (note that the word “mind” is in the name)
information items (mere “information” may be handled by the mind)
local content pool (“content” is simply information)

	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 2
Then proceeding to the Step 2A (Prong Two) inquiry as indicated on pages 5-18 of the office action, the Examiner has identified “additional” claim elements (e.g., computer system, user interface, mind map, connection, object, data storage, semantic link, semantic scan, determination unit, map enhancement system, etc.) yet has made blanket assertions that each of those “additional” claim elements are only claimed and described at a “high level” and each represent “insignificant extra-solution activity” with no clear articulation as to why the Examiner comes to that conclusion for each claimed term other than reciting parts of the specification describing those terms and summarily concluding that each term represents “insignificant extra- solution activity”.

On page 18 of the Office Action, as an answer to the Step 2A (Prong Two) inquiry, the Examiner summarily concludes that no additional elements integrate the claimed abstract idea into a practical application.

	In each instance, Examiner provided the evidence required under the M.P.E.P. to show that they were well understood, routine and conventional.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 3
Then proceeding to the Step 2B inquiry of the 2019 PSEG as indicated on pages 19-31 of the office action, the Examiner again summarily concludes that each of the previously identified “additional” claim elements (e.g., computer system, user interface, mind map, connection, object, data storage, semantic link, semantic scan, determination unit, map enhancement system, etc.) are broad terms which are described at a high level such that the claim, as a whole, does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim) and at page 31 again summarily concludes that no additional elements integrate the claimed abstract idea into a practical application and accordingly rejects the claims as allegedly directed to abstract ideas.

	In each instance, Examiner provided the evidence required under the M.P.E.P. to show that they were well understood, routine and conventional.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 4
Nevertheless, as a preliminary matter, in an effort to further clarify features set forth in the present claims, applicant amends Claim 1 (and similarly amends Claims 11 and 16) to clarify the inventive features of including the enhancing of the functionality of the user interface portion of a tool for editing and visualizing mind maps- to wit:

a user interface of a computer system receiving from a user a first mind map for visual display via said user interface, said first mind map comprising objects and connections between the objects, each of the connections connecting a pair of the objects, said first mind map comprising an initial expression defining a first object of the objects semantically linked by one of the connections to another of the objects; . . . generating, by the semantic unit of the computer processor system, an output comprising a new object for the first mind map from the local content pool to add an information item to the first mind map related to the selected object, wherein the first semantic scan provides as output a semantic link between the selected object and the new objects. . . enhancing, by a map enhancement system of the computer processor system, the visual display of the first mind map by building a second mind map comprising only the connections of the first mind map which are not obsolete and the objects of the first mind map connected by the not obsolete connections to suppress obsolete connections from the second mind map Respectfully, no new matter is being entered as full support is found in the applicant’s specification, e.g., FIGs. 2, 3 and at least paragraphs [0037-0039], [0041-0043], [0059], [0064].

	Applicant’s claim merely uses a well-understood, routine and conventional interface without modification. 

	A “user interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] Known are also methods for electronically augmenting mind map of a plurality of objects based on at least one data feed as disclosed by US 8,380,716 B2. The method comprises providing an interface which contains visual representations of objects and associates semantic data with these objects. The interface allows for a user to access data from a data feed, and it analyzes these data in order to identify additional objects which may be semantically related to the object.

[0060] Fig. 2 shows a block diagram 200 of the way and the use of information sources to enhance a mind map. The method 100 may start with mind map 0, 202. This may be handcrafted by a user using the user interface of a computer 500. The initial data structure for the initial or first mind map 202 may comprise a single expression as the initial object or two objects with a defined connection in-between. In a first step using the semantic unit 204, the first mind map 202 may be extended by another object and a related connection to an already existing object. As input, the semantic unit 204 may use locally available information items 206 of a user. The different kind of locally available information items 206 have already been discussed above. This way, a mind map 1, 208 may be generated. Using a user interface 210, a user may adjust individual settings of the mind map 202 in respect to every object and every connection of the first mind map. Also new objects and new connections may be definable. Thus, a user may influence the process of extending the original mind map 202 in every way. However, there is no need for influencing the redefinition of the mind map. The process may run completely automatically.

	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 5
Further, to provide further inventive features, Claim 1 (and similarly Claims 11 and 16) are being amended to further set forth specific functionality relating to the practical application of creating, updating and visually enhancing a displayed first mind map by: triggering generation of a strength signal based on the determined strength value of a respective connection for receipt at the map enhancement system, said map enhancement system responding to said strength signal to render the connections according to the strength value so as to make strength values between different objects visually recognizable No new matter is being entered as full support is found in the specification, e.g., paragraph [0042], [0061], [0064] in support of FIGs. 2-3. To be discussed in more detail below, it is submitted that the features of amended Claim 1 (and similarly amended Claims 11 and 16) positively set forth as: "a user interface of a computer system receiving from a user a first mind map for visual display via said user interface, said first mind map comprising objects and connections between the objects, each of the connections connecting a pair of the objects, said first mind map comprising an initial expression defining a first object of the objects semantically linked by one of the connections to another of the objects”, “providing a data storage comprising a local content pool comprising information items”, “performing a first semantic scan, by a semantic unit of the computer processor system, based on a selected one of the objects of the first mind map and using the information items of the local content pool as input for the first semantic scan’, “generating, by the semantic unit of the computer processor system, an output comprising a new object for the first mind map from the local content pool to add an information item to the first mind map related to the selected object, wherein the first semantic scan provides as output a semantic link between the selected object and the new object’, “generating, by the semantic unit of the computer processor system, a new connection between the selected object and the new object’, “determining, by the semantic unit of the computer processor system, a strength value for each of the connections of the first mind map based on a number of semantic links determined between each pair of connected objects of the first mind map by performing a second semantic scan against each information item of the local content pool using each pair of connected objects as input for the second semantic scan, wherein the strength value for each connection increases with an increasing number of semantic links determined between the pair of objects connected by said each connection”, “determining, by a determination unit of the computer processor system, the one of the connections with the lowest strength value in the first mind map”, “performing a third semantic scan, by the semantic unit of the computer processor system for a recalculation of anew strength value for the one pair of objects’, “determining, by the determination unit of the computer processor system, whether the connection with the lowest strength value within the first mind map is obsolete by comparing the recalculated new strength value with a baseline strength value” and “enhancing, by a map enhancement system of the computer processor system, the visual display of the first mind map by building a second mind map comprising only the connections of the first mind map which are not obsolete and the objects of the first mind map connected by the not obsolete connections to suppress obsolete connections from the second mind map, said visually enhancing the first mind map further comprising: triggering generation of a strength signal based on the determined strength value of a respective connection for receipt at the map enhancement system, said map enhancement system responding to said strength signal to render the connections according to the strength value so as to make strength values between different objects visually recognizable” amounts to significantly more than any purported abstract idea, or any ineligible subject matter such as mere mental processes.

That is, the claims, as amended herein, are not “directed to” a judicial exception.

Rather, the invention as claimed is directed to a technical solution that includes a processing method that invokes mechanisms to improve computer executions of a mind map generation and visual enhancement system, including the extending and qualifying a first mind map that comprise a visual display of objects and connections between the objects over at least two or more enhancement cycles wherein the enhancement cycle comprises at least performing a first and subsequent semantic scans based on a selected object out of the objects using the content as input- in particular, by using a mind map unit and/or mind map enhancement system, and generating, as a result of the first semantic scan, a new object based on the first semantic scan, wherein the first semantic scan provides as output a semantic link between the selected object and the new object. The additional claimed second semantic scan and third semantic scan further provide for the evaluating the strength of semantic connections (object links) enabling further user interface visual display enhancements by rendering weak connections obsolete or visually enhancing stronger connections. Additionally, as part of this visual display enhancing functionality provided via the user interface, is the generation for display of a related connection between a selected object and a new object including the visual enhancement engendered by the computer-implemented function of triggering a generation of a signal based on a strength value of a respective connection for receipt at the map enhancement system such that a map enhancement system responds to said strength signal to render the connections according to the strength value so as to make strength values between different objects visually recognizable. This presents a solution that improves computer execution by adding functionality to a user interface to visually interact with a displayed mind map and enhance displayed connections in the mind map —by extending the mind map with a new object, enhancing visuality of strong connections and suppressing obsolete connections, e.g., by building a second mind map.

In particular, the technical solution set forth in the claims, includes elements that, as a whole, improve execution of a computer by enabling various systems implemented by a programmed processor device of a computer system to create visual representations of relationships between objects, e.g., simple data structures, files, expressions, objects, concepts, or text segments, or anything else which may be expressed verbally and allgraphically. The elements/objects of a mind map may be arranged intuitively according to the importance of the concepts and may be classified into groups, branches or, areas, with the goal of representing semantic or other relationships between portions of information represented as objects.

The computer processes involving the conducting of multiple semantic scans and successively building first, second, etc. mind maps via a user interface with visual enhancements that remove obsolete connections yet highlight strong connections according to a strength value based on the newly claimed signal triggering mechanism are elements that are sufficient to amount than any judicial exception or at least integrate an abstract idea into a practical application, and respectfully, are not mere instructions to apply an exception using a generic computer component..

Notwithstanding the Examiner’s summary conclusions on pages 18 and 31 of the Office Action that the claims to do not include elements that meaningfully transform any alleged abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea, applicant respectfully disagrees.

Respectfully, it appears that the Examiner has oversimplified the claims and downplayed the invention’s benefits.

That is, even if the claims are considered to include or involve an abstract idea, which application does not concede, Applicant’s claimed invention is significantly more than an abstract idea and applies a combination of features and elements in a patent eligible manner. In particular, the claim limitations ensure that the claims amount to significantly more than an abstract idea itself.

	Merely displaying created and updated data is not sufficient to make a claim eligible. Applicant’s claim merely uses a well-understood, routine and conventional interface without modification. Applicant’s Specification recites:

[0006] Known are also methods for electronically augmenting mind map of a plurality of objects based on at least one data feed as disclosed by US 8,380,716 B2. The method comprises providing an interface which contains visual representations of objects and associates semantic data with these objects. The interface allows for a user to access data from a data feed, and it analyzes these data in order to identify additional objects which may be semantically related to the object.

[0060] Fig. 2 shows a block diagram 200 of the way and the use of information sources to enhance a mind map. The method 100 may start with mind map 0, 202. This may be handcrafted by a user using the user interface of a computer 500. The initial data structure for the initial or first mind map 202 may comprise a single expression as the initial object or two objects with a defined connection in-between. In a first step using the semantic unit 204, the first mind map 202 may be extended by another object and a related connection to an already existing object. As input, the semantic unit 204 may use locally available information items 206 of a user. The different kind of locally available information items 206 have already been discussed above. This way, a mind map 1, 208 may be generated. Using a user interface 210, a user may adjust individual settings of the mind map 202 in respect to every object and every connection of the first mind map. Also new objects and new connections may be definable. Thus, a user may influence the process of extending the original mind map 202 in every way. However, there is no need for influencing the redefinition of the mind map. The process may run completely automatically.

	Applicant’s argument is unpersuasive.
	The rejection STANDS.

Argument 6
According to the USPTO's 2019 Revised Patent Subject Matter Eligibility Guidance dated January 7, 2019 (herein referred to as "the Guidance”), "Revised Step 2A" includes two aspects: "(1) whether the claim recites a judicial exception; and (2) whether a recited judicial exception is integrated into a practical application.” "[A]bstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se) ... (a) Mathematical concepts ... (b) Certain methods of organizing human activity ... (c) Mental processes." "To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance."

The Guidance instructs that “If the claim recites a judicial exception’, “In Prong Two, examiner’s should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.”

The Guidance emphasizes, “Examiners should note, however, that revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routing, conventional activity.”

	The guidance recites that about Step 2A Prong Two analysis because that consideration is only evaluated in step 2B.
	See, M.P.E.P. § 2106.05(g), last sentence of the third paragraph, where it recites:

Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.

	Applicant’s argument is an incomplete statement of law and is, thereby, unpersuasive.
	The rejection STANDS.

Argument 7
The claims in the present application do not recite a judicial exception per se.

However, even if considered a judicial exception, which applicant does not agree, the alleged judicial exception as set forth in the claims does recite a practical application, especially in view of the further amendments to Claims 1, 11 and 16 herein.

That is, amended Claims 1, 11 and 16, and in particular, the combination of steps of:

"a user interface of a computer system receiving from a user a first mind map for visual display via said user interface, said first mind map comprising objects and connections between the objects, each of the connections connecting a pair of the objects, said first mind map comprising an initial expression defining a first object of the objects semantically linked by one of the connections to another of the objects”, “providing a data storage comprising a local content pool comprising information items”, “performing a first semantic scan, by a semantic unit of the computer processor system, based on a selected one of the objects of the first mind map and using the information items of the local content pool as input for the first semantic scan’, “generating, by the semantic unit of the computer processor system, an output comprising a new object for the first mind map from the local content pool to add an information item to the first mind map related to the selected object, wherein the first semantic scan provides as output a semantic link between the selected object and the new object’, “generating, by the semantic unit of the computer processor system, a new connection between the selected object and the new object’, “determining, by the semantic unit of the computer processor system, a strength value for each of the connections of the first mind map based on a number of semantic links determined between each pair of connected objects of the first mind map by performing a second semantic scan against each information item of the local content pool using each pair of connected objects as input for the second semantic scan, wherein the strength value for each connection increases with an increasing number of semantic links determined between the pair of objects connected by said each connection”, “determining, by a determination unit of the computer processor system, the one of the connections with the lowest strength value in the first mind map”, “performing a third semantic scan, by the semantic unit of the computer processor system for a recalculation of anew strength value for the one pair of objects’, “determining, by the determination unit of the computer processor system, whether the connection with the lowest strength value within the first mind map is obsolete by comparing the recalculated new strength value with a baseline strength value” and “enhancing, by a map enhancement system of the computer processor system, the visual display of the first mind map by building a second mind map comprising only the connections of the first mind map which are not obsolete and the objects of the first mind map connected by the not obsolete connections to suppress obsolete connections from the second mind map, said visually enhancing the first mind map further comprising: triggering generation of a strength signal based on the determined strength value of a respective connection for receipt at the map enhancement system, said map enhancement system responding to said strength signal to render the connections according to the strength value so as to make strength values between different objects visually recognizable" amounts to significantly more than any purported abstract idea, or any ineligible subject matter such as mere mental steps.

	Applicant presents no credible practical application of the claimed abstract ideas.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 8
Respectfully, the subject matter and amendments to Claims 1, 11 and 16 render these claims as meeting Prong Two of the Step 2A test. That is, judicial exception (if any, for argument’s sake) are integrated into a practical application and the new recited claim amendments set forth the applying or use of the judicial exception to effect a particular treatment, i.e., is an “other meaningful limitation” which must be considered.

One of the exemplary considerations listed in the 2019 PEG that is indicative that an additional element, or combination of elements, may have integrated the judicial exception into a practical application is:


"the additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” See pages 19-20 of the 2019 PEG.

As noted in the 2019 PEG:

"[i]t is critical the examiners consider the claims as a whole when evaluating whether the judicial exception is meaningfully limited by integration into a practical application of the exception.” As noted further, sometimes "it is the combination of elements that provide the practical application. When evaluating whether an element (or combination of elements) integrates an exception into a practical application, examiners should give careful consideration to both the element and how it is used or arranged in the claims as a whole. (Emphasis added) See pages 21-22 of the 2019 PEG.

The additional elements of Claims 1, 11 and 16 of the present application use any alleged abstract idea in a meaningful way beyond generally linking the abstract idea to a particular technological environment, such that Claims 1, 11 and 16, as a whole, are more than a drafting effort designed to monopolize the exception.

It is respectfully submitted that the Examiner has not considered the claim elements as a whole. Rather, it appears in the §101 rejection that the Examiner’s position is that considering a claim as a whole, for purposes of a 101 analysis, means looking at all, or most, individual limitations in the claim and determining whether each limitation describes an abstract concept or idea. This is not what is meant by considering a claim “as a whole.” Applicants respectfully submit that considering a claim as a whole require determining what the claim, as a whole, is directed to, and not considering what each limitation, or each of most limitations, in the claims are individually directed to as the Examiner appears to have done.

Applicant respectfully submits that the Examiner, when analyzing the claims, has not considered the claims in their entirety. The Examiner may be looking at all, or most of, the limitations in the claims, one limitation at a time, but, as discussed above, this is not considering the claims in their entirety, 1.e., as a whole.
	After analysis, Examiner’s rejection concludes:

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 10
Further, Applicant respectfully submits that the Examiner’s description of the claims as mental steps having individual elements that merely recite “insignificant extra-solution activity”, at such a high level and untethered from the full language of the claims is inappropriate. Here, the claims are not simply directed to any application of “insignificant extra-solution activity’, but are specifically directed to a technical solution, i.e., computer implemented functionality of a tool that uses a series of semantic scans and both a local pool of information and an external database, to enhance a mind map having self-organizing characteristics to organize and visually outline information for a user in the manner as claimed.

	In each instance, Examiner provided the evidence required under the M.P.E.P. to show that they were well understood, routine and conventional.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 11
Further, besides the above-mentioned technical solution of implementing improved computer-implemented executions of a mind map generation and enhancement system, i.e., extending and qualifying a first mind map that comprise a visual display of objects and connections between the objects over one or more enhancement cycles wherein the enhancement cycle comprises at least performing a first semantic scan based on a selected object out of the objects using the content as input, amended Claims 1, 11 and 16 as a whole integrate the alleged abstract idea into a practical application that addresses challenges associated with enhancing, i.e., visualizing and editing mind maps as described in paragraphs [0007] — [0008] of applicant’s specification. That is, applicant’s amended claims address current deficiencies of mind map tools that only provide visually static representations of mind maps and that require human interaction for enhancements.

The elements in the present amended Claims 1, 11 and 16 recite a specific improvement over prior art mind map tools, by positively setting forth a number of technological features including at least: the performing a first semantic scan, by a semantic unit of the computer processor system, based on a selected one of the objects of the first mind map and generate an output comprising a new object for the first mind map to add an information item to the first mind map; the performing a second semantic scan against each information item using each pair of connected objects as input for the second semantic scan, to determine a strength value for each of the connections of the first mind map based on a number of semantic links determined between each pair of connected objects of the first mind map; the performing a third semantic scan for a recalculation of anew strength value for the one pair of objects; comparing of a recalculated new strength value with a baseline strength value to determine those connections with the lowest strength value within the first mind map as obsolete; and the visually enhancing the displayed mind map connections with the lowest strength value in the first mind map including building a second mind map comprising only the connections of the first mind map which are not obsolete to suppress obsolete connections from the second mind map; and the newly claimed limitation including a computer implemented function of triggering generation of a strength signal based on the determined strength value of a respective connection for receipt at the map enhancement system, said map enhancement system responding to said strength signal to render the connections according to the strength value so as to make strength values between different objects visually recognizable.

It is respectfully submitted that this computer-implemented functionality, including the newly claimed step of:

triggering generation of a strength signal based on the determined strength value of a respective connection for receipt at the map enhancement system, said map enhancement system responding to said strength signal to render the connections according to the strength value so as to make strength values between different objects visually recognizable is more than "just applying” the abstract idea in a computer environment.

These steps recite elements directed to address the challenges of a mind map tool that visually organizes and displays mind map information (objects and their semantic connections) by including the generating of a basic mind map using a user interface of a computer- implemented mind map enhancement system, and the extending the basic mind map automatically by performing the plural semantic scans (i.e., claimed performed first - third semantic scans) and including a rendering a visual representation of the objects and the connections between the objects of claimed first and/or the second mind map in the manner as described in the applicant’s specification paragraphs [0037-0039], [0041-0043], [0059], [0064].

Therefore, the pending claims recite elements that, in combination, improve the functionality of a computer-implemented mind map tool and, at the least, provides a functionality not achieved in the prior art and is a clear improvement and inventive advancement over prior art procedures.

	Mere “triggering generation of a strength signal” can easily be performed in the mind.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 12
Applicant respectfully submits that these requirements 1. — 3. of Sec. III-B of the October Update are met by the amendments to Claims 1, 11 and 16 herein. That is, in evaluating the specification, it is clear that passages in applicant’s specification paragraphs [0037-0039], [0041- 0043], [0059], [0064], e.g., in support of at least FIGs. 2, 3 describe a new and improved mind map tool and a method that performs multiple semantic scans that include evaluating of the strength of semantic connections and the visual representation of these either by not including connections that are obsolete based on comparing strengths against a baseline threshold and rendering stronger connections more visually recognizable in accordance with a calculated strength value.

	Firstly, Applicant argues limitations in the Specification, rather than limitations from the claims. Limitations from the Specification cannot be “read into” the claims.
	Secondly, the manipulation of Applicant’s “mind maps” and evaluation of “semantic connections” all may be easily performed in the mind. Minds that use languages deal with “semantic connections” (associations, connotations, etc.) all the time.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 13
It is further respectfully submitted that these paragraphs in support of FIGs. 2, 3 of the present specification provide sufficient technical explanation such that one or ordinary skill in the art would recognize the claimed invention as providing an improvement to a technology or technical field (e.g., optimizing mind map tool displays via a user interface).

Contrary to what the Examiner appears to have done, it is critical not to look at the claim limitations individually. Even if some of the limitations when viewed individually do not amount to significantly more than an abstract idea, this is not the test to determine patent eligibility. The test, instead, is to look at the additional claim limitations as a combination. In the present case, when looking at the additional limitations as an ordered combination, the invention as a whole amount to significantly more than mental steps or mere steps of simply collecting information, analyzing it, and displaying certain results.

Applicant respectfully contends that the claims set forth significant features and are important advancements over the prior art. Thus, implementing the invention on a computer system or a group of computing devices is significantly more than using a generic computer to perform generic computer functions. Applicant’s invention, instead, uses a computer- implemented method and a computer system in a new way that is substantially different from the prior art.

An inventive concept, i.e., additional elements that amount to significantly more than a judicial exception to 35 U.S.C. 101, may be found in the non-conventional and non-generic arrangement of additional elements even if those additional elements themselves are generic computer, network and Internet components that do not amount to significantly more when considered individually. When each of Claims 1, 11 and 16 is considered as a whole by considering all claim elements, both individually and in combination, the claim limitations in the claim show a patent eligible application.

Thus, independent Claims 1, 11 and 16, as amended, improve the form and readability of the claims and to emphasize the statutory nature of the claims. These claims are being amended to describe more expressly practical aspects of the invention and how those practical aspects are achieved.

	After analysis, Examiner’s rejection concludes:

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 14
For the reasons discussed above, when the appropriate guidelines are used to determine what the claims are directed to, the proper weight is given to the technological features and functions described in the claims and to the significant advancement made by Applicants’ invention, and each of Claims 1, 11 and 16 is considered as a whole by considering all claim elements, both individually and in combination, the claim limitations in the claims show a patent eligible application. Consequently, these claims define patent eligible subject matter under 35 U.S.C. §101.

	Applicant presents no practical application of the abstract claims. Further, there are no “additional elements” that are significantly more than the abstract idea.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 15
Claims 2-10 are dependent from Claim 1 and thus also are directed to patent eligible subject matter. Likewise, Claims 12-15 are dependent from, and define patent eligible subject matter with, Claim 11; and claims 17-20 are dependent from claim 16 and define patent eligible subject matter therewith. The Examiner is, hence, respectfully requested to reconsider and to withdraw the rejection of Claims 1-20 under 35 U.S.C. 101 and to allow these claims.

	Applicant’s arguments were unpersuasive.
	Independent claims 1, 11, and 16 do not contain eligible subject matter. Therefore, there is no eligible subject matter that may be incorporated by reference to the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

         Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

         If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

         If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

         Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

         Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
18 JUN 2022